Citation Nr: 1759126	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  14-02 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUE

Entitlement to an earlier effective date than April 6, 2011 for the grant of service connection for tinnitus. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Victoria A. Narducci, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from October 1980 to July 1988. 

This matter before the Board of Veterans' Appeals (Board) is on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia (Agency of Original Jurisdiction (AOJ)).


FINDINGS OF FACT

1. The Veteran filed to reopen her claim for service connection for hearing loss in April 2011. Though her claim for hearing loss was denied, the AOJ granted service connection for tinnitus evaluated at 10 percent from April 6, 2011 in a rating decision dated June 2012 as being reasonably raised during the course of the appeal. 

2. Prior to the Veteran filing to reopen her claim on April 6, 2011, the record contains no statement, communication, or other information from the Veteran that can reasonably be construed as reflecting an intent to file a claim of entitlement to service connection for tinnitus. 


CONCLUSION OF LAW

The criteria for an effective date earlier than April 6, 2011 for the grant of service connection for tinnitus has not been met. 38 U.S.C. §§5107, 5110 (2012); 38 C.F.R. §§3.102, 3.157, 3.155, 3.400 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has procedural requirements pursuant to The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017). A review of the record does not disclose that the Veteran and her representative have specifically raised any procedural issues to the AOJ or the Board, even when construing the Veteran's contentions liberally. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (Board required to address only those procedural arguments specifically raised by the Veteran, though at the same time giving the Veteran's pleadings a liberal construction). Thus, an analysis of VCAA compliance is not necessary at this time.

II. Earlier Effective Dates - Generally 

The statutory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C. §5110 (2012). Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 C.F.R. §3.400 (2017). 

In cases involving direct service connection, the effective date will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service. Otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 C.F.R. §3.400(b)(2)(i). 

The reference above to "the date entitlement arose" is not defined in the current statute or regulation. The U.S. Court of Appeals for Veterans Claims (CAVC) has interpreted it as the date when the claimant met the requirements for the benefits sought; this is determined on a "facts found" basis. See 38 U.S.C. § 5110(a); see also McGrath v. Gober, 14 Vet. App. 28, 35 (2000).

"Claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992). The Board notes that, effective March 24, 2015, VA amended its adjudication regulations to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary (i.e., VA Form 21-526). 38 U.S.C.A §5101(a); 38 C.F.R. § 3.151(a). This rulemaking also eliminated the constructive receipt of VA reports of hospitalization or examination and other medical records as informal claims for increase and revised 38 C.F.R. § 3.400(o)(2). These amendments, however, are only applicable with respect to claims and appeals filed on or after March 24, 2015, and are not applicable in the present case. See 79 Fed. Reg. 57,660, 57,686 (Sept. 25, 2014). 

As such, any communication or action in this case, indicating an intent to apply for one or more benefits under laws administered by the VA from a claimant may be considered an informal claim. Such an informal claim must identify the benefits sought. Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. Upon receipt of an informal claim, if a formal claim has not been filed, an application form must be forwarded to the claimant for execution. If the application form is received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155(a). To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim. See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

III. Analysis

The Veteran became service-connected for tinnitus in June 2012. She filed to reopen her previously-denied claim for hearing loss in April 2011 and though the RO denied this claim, they sympathetically construed her claim for bilateral hearing loss as a claim for tinnitus because the QTC examiner provided a diagnosis of tinnitus and opined that it is related to her military noise exposure. See June 2012 Rating Decision; see also April 2012 VA Examination. The RO assigned her a 10 percent rating from April 6, 2011 - the day she filed to reopen her previously-denied hearing loss claim. The Veteran contends, however, that she should receive an earlier effective date because she has been trying to file her claim "since 1988," and that she has been unsuccessful because no one could find her record. See November 2012 Correspondence; see also December 2012 VA 21-0820 Report of General Information. 

Following a review of the record, the Board finds that the preponderance of evidence weighs against the Veteran's claim, as there is no basis for an earlier effective date because the controlling law sets the date of a grant of service connection as not being earlier than the date of claim under the statute and as the date of claim or the date entitlement arose, whichever is later, under the regulation. 38 U.S.C. §5110(a); 38 C.F.R. §3.400. 

At the outset, the Board notes that tinnitus is a medical term referring to symptoms of noise in the ears, such as ringing, buzzing, roaring or clicking. See Dorland's Illustrated Medical Dictionary, 1322 (32nd ed. 2012). While tinnitus may affect the ability to hear, hearing loss and tinnitus are separate and distinct medical disabilities. See generally 38 C.F.R. §4.85, 4.87 DCs 6100, 6260.

The Veteran did not indicate that she had any of these symptoms prior to her April 2012 VA examination, with the exception of one undated note in her medical records where she indicated that she was in a motor vehicle accident in May of 2003 and complained of "residual tinnitus since then." See April 2011 Medical Treatment Record - Government Facility, pg. 9. Instead, when she filed her second hearing loss claim in January 2003, she claimed she was "having trouble hearing;" similarly, when she filed to reopen her hearing loss claim in April 2011, she cited the same problem and said she went for treatment because she was "speaking too loud[ly]." See April 2011 VA 21-4138 Statement in Support of Claim. 

Overall, the Board finds no written statement prior to April 6, 2011 which can reasonably be construed as reflecting an intent to file a claim of entitlement to service connection for tinnitus.

The Board has considered whether 38 C.F.R. §3.157(b), in effect prior to April 2014, is applicable. This provision stated that once a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of (1) a report of examination or hospitalization by VA or uniformed services, (2) evidence from a private physician or layman, or (3) reports and records from State and other institutions will be accepted as an informal claim for increased benefits or an informal claim to reopen. 

However, the Court has held that this regulation only applies to a particular group of claims. See Pacheco v. Gibson, 27 Vet. App. 21 (2014) (en banc) (construing ambiguity contained in §3.157 as applying to a previous disallowance for a service-connected disability not being compensable in degree); see Sears v. Principi, 16 Vet. App. 244, 249 (2002) (finding that §3.157 applies to a defined group of claims, i.e., as to disability compensation, those claims for which a report of a medical examination or hospitalization is accepted as an informal claim for an increase of a service-connected rating where service connection has already been established). Specifically, VA medical records are not accepted as informal claims for disabilities where service connection has not been established, since the mere presence of medical evidence does not establish intent on the part of the Veteran to seek service connection for a condition. See Brannon v. West, 12 Vet. App. 32, 35 (1998); see also Lalonde v. West, 12 Vet. App. 377, 382 (1999). Thus, any reference to tinnitus symptoms in the VA clinic setting cannot constitute a formal or informal claim under 38 C.F.R. §3.157(b). Pacheco, 27 Vet. App. 21 (2014); Sears, 16 Vet. App. at 249. 

On these facts, because the earliest effective date legally possible has been assigned, and no effective date for the award of service connection for tinnitus earlier than April 6, 2011 is warranted, the appeal for an earlier effective date is without legal merit and must be denied. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). For these reasons, the Board concludes that an effective date earlier than April 6, 2011 for the grant of service connection for tinnitus is not warranted, there is no reasonable doubt to be resolved, and the appeal is denied. 38 U.S.C. §§5107(b), 5110; 38 C.F.R. §§3.102, 3.400; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An earlier effective date than April 6, 2011 for the grant of service connection for tinnitus is denied. 




____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


